Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 06/22/2022.
Claims 1-14 are examined in this office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-7 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10889399 B2 in view of Chen (US 20150128524). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims encompass the same subject matter presented in the instant claims with only minor grammatical changes or synonym usage.
Regarding claim 4, ‘399 claims a clipper trigger cam assembly comprising: first and second spaced apart cams, the first cam being a trigger standard cam and the second cam being a trigger early cam that triggers a clip cycle to start earlier than a clip cycle initiated by the trigger standard cam (Col 19 lines 64- Col 20 lines 1-2).
‘399 does not claim it is carried by a bracket assembly.
However, Chen discloses it is old and well known to have a clipper trigger cam assembly comprising and carried by a bracket assembly (132, [0092]).
Therefore it would have been obvious to one of ordinary skill in the art to modify ‘399 to include a bracket assembly as taught by Chen in order to provide support for the cam assembly.
Regarding claim 9, ‘399 claims a clipper reset cam assembly comprising: comprising first and second spaced apart cams, the first cam being a reset standard cam and the second cam being a reset early cam that causes actuation of the clipper earlier than the reset standard cam. (Col 19 lines 58-63).
‘399 does not claim a bracket assembly.
However, Chen discloses it is old and well known to have a clipper reset cam assembly comprising and carried by a bracket assembly (132, [0092]).
Therefore it would have been obvious to one of ordinary skill in the art to modify ‘399 to include a bracket assembly as taught by Chen in order to provide support for the cam assembly.

Allowable Subject Matter
Claims 1-3, 8 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, A method of adjusting automatic clip cycles of clippers held by a rotating table, comprising: electronically monitoring a rotating table speed of the table; automatically operating pneumatic valves in fluid communication with respective clippers using with each clipper a trigger standard cam or a trigger early cam that engages the pneumatic valves as the table rotates, wherein the trigger early cam initiates a clipping cycle earlier than the trigger standard cam, wherein the particular trigger cam is utilized depending on the monitored table speed; and automatically operating the pneumatic valves using with each clipper one of a reset early or reset standard cam that engages the pneumatic valves as the table rotates, wherein the reset early cam initiates a clipping cycle earlier than the reset standard cam, wherein the particular reset cam is utilized depending on the monitored table speed.
With respect to claim 8, A clipper trigger cam assembly comprising: a bracket assembly comprising first and second spaced apart cams carried by the bracket assembly, the first cam being a trigger standard cam and the second cam being a trigger early cam that triggers a clip cycle to start earlier than a clip cycle initiated by the trigger standard cam; and further comprising first and second actuators held by the bracket assembly, the first actuator attached to the trigger standard cam and the second actuator attached to the trigger early cam, wherein the first actuator selectively moves the trigger standard cam between operative and home positions, and wherein the second actuator selectively moves the trigger early cam between operative and home positions.
With respect to claim 14, A clipper reset cam assembly comprising: a bracket assembly comprising first and second spaced apart cams, the first cam being a reset standard cam and the second cam being a reset early cam that causes actuation of the clipper earlier than the reset standard cam; and a third reset cam held by the bracket assembly, and first and second actuators attached to the bracket assembly, the first actuator attached to the second reset cam, the second actuator attached to the third reset cam, and wherein the first reset cam is held in a fixed position by the bracket assembly.
 The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731